DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-18 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2005/0233466, hereinafter Wright.
Regarding claim 1, Wright teaches a cartridge (item 50) for optical analysis of a blood sample (abstract), the cartridge comprising: an inlet (item 55) configured to receive the blood sample (paragraph [0069]); a plurality of analysis chambers (items 60 and 70) in fluid communication with said inlet (paragraph [0069]), each analysis chamber selectively loaded with a corresponding blood coagulation activator arranged to interact with the blood sample (paragraphs [0082] and [0083]) and receive light incident onto said analysis chamber (paragraph [0096]), said plurality of analysis chambers oriented such that light, received by the blood sample contained therein, is scattered towards an optical detection unit in optical communication with said analysis chambers (paragraph [0096]) to measure at least one parameter of coagulation of the blood sample, a blood platelet aggregation characteristic, and prothrombin time (intended use MPEP § 2114 (II) and is taught in paragraphs [0006] and [0023]).
Regarding claim 2, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Wright and the apparatus of Wright is capable of having one of the parameters of coagulation including one specified in claim 2. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Wright (see MPEP §2114). Furthermore, Wright teaches this limitation in paragraphs [0006] and [0023].
Regarding claim 4, Wright teaches further comprising at least one optical port (items 62 and 72) providing, in transmission therethrough, optical communication between an ambient medium surrounding the cartridge and volumes defined by the plurality of analysis chambers (paragraph [0073]).
Regarding claim 8, Wright teaches a system for optical analysis of a blood sample (abstract), the system containing a cartridge (item 50) including an inlet (item 55) configured to receive the blood sample (paragraph [0069]); and a plurality of analysis chambers (items 60 and 70) in fluid communication with said inlet (paragraph [0069]), each analysis chamber selectively loaded with a corresponding blood coagulation activator arranged to interact with the blood sample (paragraphs [0082] and [0083]) and receive light incident onto an analysis chamber from the plurality (paragraph [0096]), a data acquisition 
Regarding claim 10, Wright teaches wherein the at least one parameter of coagulation includes at activated partial thromboplastin time (paragraph [0023]).
Regarding claim 12, Wright teaches further comprising at least one optical port (items 62 and 72) configured to contemporaneously deliver light between an ambient medium surrounding the cartridge and all analysis chambers (paragraph [0073]).
Regarding claim 19, Wright teaches a system for optical analysis of a blood sample (abstract), the system containing a cartridge (item 50) including an inlet (item 55) configured to receive the blood sample (paragraph [0069]) and an analysis chamber (items 60 and 70) in fluid communication with said inlet (paragraph [0069]), the analysis chamber loaded with a blood coagulation activator arranged to interact with the blood sample in said chamber (paragraphs [0082] and [0083]), an optical detector unit configured to receive light (paragraph [0096]), that has been delivered into the analysis chamber and that has interacted with the blood sample therein, and to acquire from the light optical data representing scattering of said light by multiple light-scattering events within the portion (paragraph [0096]); and a programmable processor (item 10 and paragraph [0057]) operably connected to the optical detection unit (paragraph [0057]) and programmed to calculate, from said optical data, a parameter of blood platelet aggregation characteristic (paragraphs [0006] and [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright.
Regarding claim 3, Wright teaches wherein a first analysis chamber (item 60) from the plurality contains a tissue factor (paragraph [0083], thromboplastin), a second analysis chamber (item 70) from the plurality contains a coagulation activating agent (paragraph [0083], kaolin).
 Wright fails to specifically teach a third analysis chamber from the plurality contains a platelet agonist and a reagent configured to substantially maintain viscosity of the blood sample with time.
Wright further teaches that the cartridge can contain more the two test chambers (paragraph [0110]) with reagents in each of the chambers (paragraphs [0083] and [0110]) so that differing test can be performed on the sample simultaneously or sequentially (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third chamber with to the device of Wright with a platelet agonist 
Regarding claim 11, Wright teaches wherein a first analysis chamber (item 60) from the plurality contains a tissue factor (paragraph [0083], thromboplastin), a second analysis chamber (item 70) from the plurality contains a coagulation activating agent (paragraph [0083], kaolin).
 Wright fails to specifically teach a third analysis chamber from the plurality contains a platelet agonist and a reagent configured to substantially maintain viscosity of the blood sample with time.
Wright further teaches that the cartridge can contain more the two test chambers (paragraph [0110]) with reagents in each of the chambers (paragraphs [0083] and [0110]) so that differing test can be performed on the sample simultaneously or sequentially (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third chamber with to the device of Wright with a platelet agonist and a reagent to substantially maintain viscosity of the blood sample because it would allow for differing test to be performed on the sample simultaneously or sequentially (paragraph [0110]).

Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of United States Application Publication No. 2003/0064505, hereinafter Hatting.

Hatting teaches a blood coagulation optical sensor system (Hatting, abstract) a fluid switch through which analysis chambers and the inlet are in fluid communication, said switch includes a channel with a step therein, said step dimensioned to prevent propagation of the blood sample from the inlet to an analysis chamber in absence of an external input applied to said step (Hatting, figure 3 and paragraphs [0027]-[0029]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the fluid switch of Hatting with the blood coagulation of Wright because it would allow for the blood to move in a controlled fashion (Hatting, paragraph [0006]).
Regarding claim 6, modified Wright, as described above, teaches all limitations of claim 5; however, modified Wright, as described above, fails to teach the fluid switch further includes a fluid switch pump configured to apply fluidic pressure to said step through a capillary bore located at an interface of said step.
Hatting further teaches the fluid switch including a fluid switch pump configured to apply fluidic pressure to said step through a capillary bore located at an interface of the step (Hatting, figure 3, paragraphs [0027]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the fluid switch pump to the device of Wright because it would allow for the blood to move in a controlled fashion (Hatting, paragraph [0006]).
Regarding claim 7, modified Wright, as described above, teaches all limitations of claim 6, however, modified Wright, as described above, fails to teach a fluid mixing pump fluidly connected with the fluid switch at a point between the inlet and an analysis chamber, and a piston configured to govern an operation of said fluid mixing pump.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the fluid switch and pump of Hatting to the device of Wright to prevent early activation of the coagulation, to more precisely control the coagulation time measurements (Hatting, paragraph [0006]).
Regarding claim 13, Wright teaches all limitations of claim 8; however, Wright fails to teach a fluid switch through which each of the analysis chambers and the inlet are in fluid communication, said switch including a channel with a step therein, said step dimensioned to prevent propagation of the blood sample from the inlet to an analysis chamber in absence of an external input applied to said step.
Hatting teaches a blood coagulation optical sensor system (Hatting, abstract) a fluid switch through which analysis chambers and the inlet are in fluid communication, said switch includes a channel with a step therein, said step dimensioned to prevent propagation of the blood sample from the inlet to an analysis chamber in absence of an external input applied to said step (Hatting, figure 3 and paragraphs [0027]-[0029]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the fluid switch of Hatting with the blood coagulation of Wright because it would allow for the blood to move in a controlled fashion (Hatting, paragraph [0006]).
Regarding claim 14, modified Wright, as described above, teaches all limitations of claim 13; however, modified Wright, as described above, fails to teach the fluid switch further includes a fluid switch pump configured to apply fluidic pressure to said step through a capillary bore located at an interface of said step.
Hatting further teaches the fluid switch including a fluid switch pump configured to apply fluidic pressure to said step through a capillary bore located at an interface of the step (Hatting, figure 3, paragraphs [0027]-[0029]).

Regarding claim 15, modified Wright, as described above, teaches all limitations of claim 14, however, modified Wright, as described above, fails to teach a fluid mixing pump fluidly connected with the fluid switch at a point between the inlet and an analysis chamber, and a piston configured to govern an operation of said fluid mixing pump.
Hatting further teaches a fluid mixing pump fluidly connected with the fluid switch at a point between the inlet and the analysis chamber, an a piston configured to govern an operation of said fluid mixing pump (Hatting, figure 3, paragraphs [0027]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the fluid switch and pump of Hatting to the device of Wright to prevent early activation of the coagulation, to more precisely control the coagulation time measurements (Hatting, paragraph [0006]).

Claims 9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of United States Application Publication No. 2012/0301967, hereinafter Nadkarni.
Regarding claim 9, Wright teaches an optical port (items 67 and 72) of the cartridge configured to fluidly seal each of the analysis chambers (paragraph [0073]).
Wright fails to specifically teach a light source configured to deliver light to each of the analysis chambers.
Nadkarni teaches utilizing a light source transmitted to the blood sample to illuminate the blood and test (Nadkarni, paragraph [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an illumination source to deliver light to each of the analysis chambers because it would illuminate the blood and test (Nadkarni, paragraph [0007]).
Regarding claim 16, Wright teaches all limitations of claim 8; however, Wright fails to teach wherein the processor is programmed to determine, based on an autocorrelation function derived from 
Nadkarni teaches a system for measuring blood coagulation (Nadkarni, abstract) by determining a size of the particles based on an autocorrelation function derived from acquired optical data (Nadkarni, paragraphs [0050]-[0053]) and calculating, with a programmable processor, a value of mean square displacement of the particles (Nadkarni, paragraphs [0040]-[0044]) as this system allows for the rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light scattering particles measurements of Nadkarni with the blood coagulation measurement system of Wright to determine the size and mean square displacement of light scattering particles present in a coagulated sample because it allows for rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]) and to better track the coagulation of the sample and determine the material characteristics for the blood.
Regarding claim 17, Wright teaches all limitations of claim 8; however, Wright fails to teach further comprising an optical illumination portion including a first optical polarizer unit; wherein the optical data acquisition portion includes a second optical polarizer unit, at least one of the first and second optical polarizer units variably defining respectively corresponding first and second polarization states of light transmitted therethrough, the first and second optical polarizer units disposed in optical communication with one another such that light that has passed through the first unit interacts with the plurality of analysis chambers and then passes through the second unit towards the optical detector unit.
Nadkarni teaches a system for measuring blood coagulation (Nadkarni, abstract) and detecting light from a irradiance distribution, formed at the optical detector unit by light that has interacted with the blood sample, by varying wavelength of the light (Nadkarni, paragraph [0040]), determining the size of the particles includes determining a time-dependent size of a light-scattering particle of the blood sample (Nadkarni, paragraphs [0050]-[0053]), and calculating the value of MSD of the particles includes calculating a viscoelastic parameter of the blood sample (Nadkarni, paragraph [0040]) as this system 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the light scattering particle measurements of Nadkarni with the blood coagulation measurement system of Wright to determine the size and irradiance distribution of light scatter particles present in a coagulated sample because it allows for rapid coagulation assessment over the entire coagulation cascade (Nadkarni, paragraph [0005]) and to better track the coagulation of the sample and determine the material characteristics for the blood.
Regarding claim 18, Wright teaches wherein the plurality of analysis chambers includes two analysis chambers (items 60 and 70) and wherein the optical detector unit is configured to receive light scattered from first and second analysis chambers from the plurality (paragraph [0096]).
Wright fails to specifically teach a third analysis chamber.
Wright further teaches that the cartridge can contain more the two test chambers (paragraph [0110]) with reagents in each of the chambers (paragraph [0110]) so that differing test can be performed on the sample simultaneously or sequentially (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third chamber with to the device of Wright with a platelet agonist and a reagent to substantially maintain viscosity of the blood sample because it would allow for differing test to be performed on the sample simultaneously or sequentially (paragraph [0110]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,725,018 in view of Wright. The entire scope of the reference claim falls within the scope of the examined claim except the examined claim also specifies the limitation of a plurality of analysis chambers.
Wright teaches that the cartridge can contain more the two test chambers (paragraph [0110]) with reagents in each of the chambers (paragraph [0110]) so that differing test can be performed on the sample simultaneously or sequentially (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third chamber with to the device of Wright with a platelet agonist and a reagent to substantially maintain viscosity of the blood sample because it would allow for differing test to be performed on the sample simultaneously or sequentially (paragraph [0110]).
It would have been obvious to one having ordinary skill in the art to have added a plurality of analysis chamber to the reference claim because it would allow for differing test to be performed on the sample simultaneously or sequentially (paragraph [0110]).
	
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,725,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796